Title: To Thomas Jefferson from George Jefferson, 23 June 1800
From: Jefferson, George
To: Jefferson, Thomas



Dear Sir
Richmond 23d. June 1800

I expected before this to have sent up the Hhd. of lime which you some time ago ordered, having spoken to a bricklayer to prepare one for you; I called on him to day to know why he had not sent it, and he informed me he had not been able to get it ready, but that I might depend upon receiving it tomorrow. You may therefore calculate upon getting it in a few days after you receive this.
The barrel of molasses I hope arrived safe. I omitted to inform you of the reason why I did not comply with your direction in having it cased.  The person from whom I bought it on my desiring him to have it done, assured me that it would burst if it had not vent, the weather having been extremely warm.  As I was partly of the same opinion I concluded it was better to risk a part than the whole—and particularly as I thought the boatman might be depended on, and he promised to be particularly careful of it
I am Dear Sir Your Very humble servt.

Geo: Jefferson

